Case 1:19-cv-20934-JEM Document 1 Entered on FLSD Docket 03/11/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:


 ERNESTO RIVERA,

        Plaintiff,
 vs.

 DOVE INVESTMENT CORPORATION and
 SHAFRITZ AND ASSOCIATES, P.A.,

       Defendants.
 _______________________________________/

                                         COMPLAINT
                                       (JURY DEMAND)

        Plaintiff, ERNESTO RIVERA (“Rivera”) sues DOVE INVESTMENT CORPORATION

 (“Dove”) and SHAFRITZ AND ASSOCIATES, P.A. (“Shafritz”) collectively (the

 “Defendants”), and alleges:

                                     Jurisdiction and Venue

         1. This is an action for violation of the Fair Debt Collection Practices Act (“FDCPA”),

 15 U.S.C. § 1692 et seq.

        2. This is an action for actual and statutory damages exclusive of costs, interest and

 attorney’s fees.

        3. This Honorable Court has jurisdiction according to 15 U.S.C. § 1692k(d).

        4. Venue in this District is proper, according to 28 U.S.C. § 1391, because the

 Defendants transact business and the conduct complained of occurred in Miami-Dade, Florida.

                                              Parties

        5. Rivera is a natural person residing in Miami-Dade County, Florida.

        6. Rivera is a ‘‘consumer’’ as defined by the FDCPA’s § 1692a(3)
Case 1:19-cv-20934-JEM Document 1 Entered on FLSD Docket 03/11/2019 Page 2 of 4



         7. Dove is a “debt collector” as defined by the FDCPA’s § 1692a(6) because it uses the

 instrumentalities of interstate commerce or the mails in a business the principal purpose of which

 is the collection of debts.

         8. Shafritz is a “debt collector” as defined by the FDCPA’s § 1692a(6) because it uses

 the instrumentalities of interstate commerce or the mails in a business the principal purpose of

 which is the collection of debts.

         9. Dove is a corporation with its principal place of business in Delray Beach, Florida.

         10. Shafritz is a corporation with its principal place of business in Delray Beach, Florida.

         11. The debt at issue in this complaint was a “debt” as defined by the FDCPA’s §

 1692a(5) because it was incurred primarily for personal, family, or household purposes.

                                                Facts

         12. On or about December 28, 2006, Chase Bank USA filed a complaint against Rivera in

 Florida state court captioned Chase Bank U S A (NA) vs. Ernesto Rivera, Case No. 2006-028887-

 SP-23 (the “collection case”).

         13. On May 7, 2007, the court entered a default final judgment against Rivera in the

 amount of $2,782.19.

         14. On April 23, 2008, the court entered an order dismissing the collection case for lack

 of prosecution. (Exhibit A).

         15. On March 16, 2018, Shafritz entered a Notice of Assignment, Appearance and

 Designation of E-Mail Address where it announced that Dove was the assignee of the collection

 case and that Shafritz appeared on behalf of Dove. (Exhibit B).

         16. On April 12, 2018, attempting to collect the debt, Shafritz sent Rivera discovery in

 aid of execution, including 56 requests for production, 14 interrogatories and 24 requests for



                                                                                    Page 2 of 4
Case 1:19-cv-20934-JEM Document 1 Entered on FLSD Docket 03/11/2019 Page 3 of 4



 admissions. According to Defendants, Rivera must respond to the discovery within 30 days.

        17. On May 15, 2018, Shafritz obtained an order vacating the order of dismissal for lack

 of prosecution. (Exhibit C).

        18. On June 12, 2018, Shafritz filed a motion to compel responses to the discovery it

 propounded on Rivera on April 12, 2018. In said motion, Shafritz falsely represented that it

 attempted to confer in good faith with Rivera regarding the discovery responses.

        19. The debt the Defendants attempted to collect was dismissed almost 10 years to the

 date it sent discovery to Rivera.

        20. Thus, Defendants knew or should have known that it did not have the right to attempt

 to collect a debt from Rivera at the time.

        21. Defendants took these actions intentionally or recklessly, and with a conscious

 disregard for Rivera's rights.

        22. The above actions by Defendants cause Rivera damages, including mental anguish

 and emotional distress as Defendants misrepresented to Rivera that he was obligated to answer

 discovery for a case that was dismissed.

                                             COUNT I
                                     [Violation of the FDCPA]

        23. Rivera incorporates here paragraphs 1 through 22.

        24. Defendants’ action listed above constituted an attempt to collect a debt or were acts in

 connection with an attempt to collect a debt within the meaning of the FDCPA. Specifically,

 these acts include the correspondence and discovery in aid of execution sent to Rivera.

        25. Defendants violated sections 1692(e) and (f) of the FDCPA by misrepresenting the

 character, status of the debt; attempting to collect a debt not permitted by law; using false,

 deceptive or misleading representations or means to collect or obtain information concerning a


                                                                                     Page 3 of 4
Case 1:19-cv-20934-JEM Document 1 Entered on FLSD Docket 03/11/2019 Page 4 of 4



 consumer; and engaging in conduct to harass and oppress a consumer.

        26. As a result of the violations of the FDCPA, Defendants are liable to Rivera for actual

 and statutory damages, costs and attorney’s fees.

                                        Prayer for Relief

        27. THEREFORE, Rivera prays that this Court enter judgment against Defendants for:

                a. Actual damages according to 15 U.S.C. § 1692k(a)(1);

                b. Statutory damages, according to 15 U.S.C. § 1692k(a)(2)(A);

                c. Costs, according to 15 U.S.C. § 1692k(a)(3);

                d. Reasonable attorney’s fees, according to 15 U.S.C. § 1692k(a)(3).

                                            Jury Demand

        28. Rivera demands trial by jury.

                                                                       Submitted on 2019-03-11 by:

                                                                              /s/ Joey D. Gonzalez
                                                                                  Joey D. Gonzalez
                                                                                Fla. Bar #: 127554
                                                            JOEY GONZALEZ, ATTORNEY, P.A.
                                                     P.O. Box 145073, Coral Gables, FL 33114-5073
                                                                               [tel.] 305-720-3114
                                                                       joey@joeygonzalezlaw.com

                                                                                      /s/ Leo Bueno
                                                                                          Leo Bueno
                                                                                Fla. Bar #: 716261
                                                                LEO BUENO, ATTORNEY, PLLC
                                                     P.O. Box 141679, Coral Gables, FL 33114-1679
                                                                               [tel.] 305-669-5260
                                                                             Leo@BuenoLaw.com

                                                                             Attorneys for Plaintiff




                                                                                   Page 4 of 4
